Order filed June 28, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00452-CV
                                    ____________

                      JOY CHINENYE LOVE, Appellant

                                         V.

                         JAMAL BULLOCK, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-226773

                                     ORDER

      This is an appeal of a judgment signed November 14, 2017. We received
notice from the clerk’s office that appellant has not made arrangements to pay for
the clerk’s record. It appears the notice of appeal was not timely filed. However, we
are unable to make that determination because the clerk’s record has not been filed.
Accordingly, we order as follows.

      The Fort Bend County District Clerk is directed to file a partial clerk’s record
containing: (1) the judgment signed November 14, 2017; (2) any subsequent order
or judgment; (3) any request for findings of fact and conclusions of law; (4) any
post-judgment motion and the court’s order on such motion; and (5) any notice of
appeal.

      If any of the requested items is not part of the case file, the district clerk is
directed to file a partial clerk’s record containing a certified statement that the
requested item is not a part of the case file.

      The partial clerk’s record is due by July 9, 2018.

                                    PER CURIAM